Exhibit Press Release FOR IMMEDIATE RELEASE LABOPHARM REPORTS RESULTS FOR THIRD QUARTER 2010  Companys Second Product Launched in U.S., Third Product Approved in Europe  LAVAL, Quebec (November 11, 2010)  Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today reported its financial results for the third quarter and first nine months ended September 30, 2010. All figures are in Canadian dollars unless otherwise stated. Labopharm now has two products commercially available in the U.S. and our third  a twice-daily tramadol/acetaminophen product  is poised for launch in Europe late next year, said James R. Howard-Tripp, President and Chief Executive Officer, Labopharm Inc. We are encouraged by the positive early trends in feedback and use of OLEPTRO  since launch and continue to believe that OLEPTRO is a valued option in the treatment of depression. Recent Developments OLEPTRO Launched in the U.S. Market OLEPTRO, a novel once-daily formulation of the antidepressant trazodone, was launched in the U.S. by Angelini Labopharm, Labopharms joint venture with Gruppo Angelini. Canadian Regulatory Decision on Once-Daily Antidepressant Anticipated Before Year End Based on discussions with HealthCanada, Labopharm anticipates a decision on its New Drug Submission (NDS) for once-daily trazodone to be rendered by the end of 2010. In the meantime, Labopharm continues to advance discussions with potential marketing partners towards establishing a licensing and distribution agreement for Canada.
